             Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 1 of 43




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
 CHRISTIAN FENICO,                               )
 THOMAS YOUNG, THOMAS GACK,                      )
 EDWARD McCAMMITT, TANYA                         )
 GRANDIZO, ANTHONY ANZIDEO,                      )
 ANTHONY ACQUAVIVA, KRISTINE                     )
 AMATO, and JOSEPH PRZEPIORKA,                   ) Case No. _______________
                                                 )
             Plaintiffs,                         ) JURY DEMAND
                                                 )
 -vs-                                            )
                                                 )
 CITY OF PHILADELPHIA,                           )
                                                 )
             Defendant.                          )
                                                 )

                                      COMPLAINT
    Speech on public issues occupies the highest rung of the hierarchy of First Amendment values
and is entitled to special protection.

                   ---Snyder v. Phelps, 131 S.Ct. 1207, 1211, 562 U.S. 443, 444 (U.S. 2011).

                                                I.
                                           Introduction

        1.   On June 1, 2019, an entertainment web publisher called Buzzfeed News, a left-leaning

 agency that has been widely criticized by several journalistic sources as unreliable, released a

 story headlined: “Cops Across the U.S. Have Been Exposed Posting Racist and Violent Thinks

 On Facebook. Here’s the Proof”. The article was published in collaboration with Injustice Watch,

 a self-described “nonprofit newsroom focused on exposing institutional failures that obstruct

 justice and equality.” Injustice Watch and Buzzfeed relied, as their primary source for the article,

 on a database called the Plain View Project.

        2.    The Plain View Project (“Plain View”) was founded in 2016 by Emily Baker-White,

 a former Federal Community Defender staff attorney. In 2017, Baker-White and a team of other
        Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 2 of 43




attorneys conducted a witch-hunt investigation into social media activity by police officers in

eight major cities spanning several years. Plain View’s stated goal was to publicly expose any

social media posts by law enforcement officers which it subjectively found offensive or hinted

of any bias or racism. Plain View pooled these social media posts into a database which they

then made available on-line publicly exposing officers and inviting public scrutiny and

disciplinary action by their authorities.

   3.    Christian Fenico, Thomas Young, Thomas Gack, Edward McCammitt, Tanya

Grandizo, Anthony Anzideo, Anthony Acquaviva, Kristine Amato and Joseph Przepiorka

(“Plaintiffs”) are highly decorated officers who have served with distinction on the City of

Philadelphia Police Department for many years. They are among the officers whose Facebook

posts were selectively chosen by Plain View for inclusion in its database where they are falsely

maligned and effectively branded as racists. They have since been disciplined, suspended or

terminated from the City of Philadelphia Police Department for exercising their free speech

rights as guaranteed by the First Amendment and expressing their personal views on issues of

inherent public interest.

   4.        During the relevant time period of the events described herein, the City of

Philadelphia Police Department had in force and effect a policy known as Directive 6.10, Social

Media and Networking which provided as follows:



         4. Policy

         G. Employees who are off-duty, and using privately-owned property to engage
         in the personal use of social media, do not represent the City of Philadelphia,
         the Philadelphia Police Department, or any official position maintained by
         either entity. Under such conditions, employees represent only themselves and
         their personal interests.




                                             -2-
        Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 3 of 43




   5.        As a further consequence of the City’s actions against them the Plaintiffs have

suffered and continue to suffer irreparable injury to their professional reputations and, for many,

an end to their careers in law enforcement. The Plaintiffs have been black-listed and placed on

a “Giglio List or Brady List” which is a list compiled usually by a prosecutor's office or a police

department containing the names and details of law enforcement officers who have had sustained

incidents placing their credibility into question, thereby impairing their ability to be called as a

witness in the prosecution of any arrests or criminal investigations conducted by them.

   6.         The Plaintiffs bring this action against the City of Philadelphia pursuant to 42

U.S.C. § 1983 for redress of wrongs committed by the Defendant, and for compensation for

injuries arising out of the Defendant’s intentional deprivation of their constitutionally protected

rights under the First and Fourteenth Amendments to the United States Constitution as well as

its violation of their rights under corollary provisions of the Constitution of the State of

Pennsylvania. Specifically, the Plaintiffs sue the Defendant for its retaliation against them for

the exercise of their freedom of political expression as private citizens, for their commentary on

social media, and their response to comments posted on their personal and private Facebook

pages about a current events of inherent public concern and nationwide interest.

   7.        The Plaintiffs allege that the City of Philadelphia has adopted an arbitrary and

double standard by selectively enforcing its policies against the Plaintiffs singling them out based

on the political views expressed in their social media. Despite the fact that the City of

Philadelphia Police Department’s own internal policy Directive 8.6 states that “the entire

disciplinary procedure and outcomes shall be consistent and fair,” the severity of the penalties

varied based on the viewpoints expressed by the Plaintiffs and other officers within their

department, and constitutes arbitrary viewpoint discrimination. The Defendant’s arbitrary

practice, custom, usage and policy have the effect of intentionally, and without a rational basis,


                                               -3-
          Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 4 of 43




treating the Plaintiffs differently from others who are similarly situated and constitutes a

violation of their rights as guaranteed under the United States Constitution as well as the

Constitution of the State of Pennsylvania. The Defendant’s actions were committed under color

of state law and constitute a pattern, practice, custom and usage which violate the Plaintiffs’

constitutional rights.

    8.        Plaintiffs allege that the adverse actions imposed on them by the City were

calculated to deter a public employee of reasonable firmness from exercising their

constitutionally protected right of freedom of expression.

    9.        Plaintiffs seek declaratory relief, nominal damages, compensatory damages and

reasonable attorney’s fees and costs as permitted by 42 U.S.C.§ 1988.


                                                  II.
                                       Jurisdiction and Venue

    10.       Jurisdiction is vested in this Court to hear and decide all issues presented in this

case pursuant to 28 U.S.C. § 1331, 1343 and 1367, this case being predicated on a federal

question and the enforcement of certain federal constitutionally protected rights as guaranteed

under the First and Fourteenth Amendments of the United States Constitution.

    11.       The Court has the authority to grant declaratory relief under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

    12.       Venue is proper in this Court under 28 U.S.C.§ 1491(b), as the Plaintiffs and the

Defendant reside or are situated within this federal district and the Defendant’s wrongful conduct

took place within this federal district.




                                              -4-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 5 of 43




                                            III.
                                           Parties
                                          Plaintiffs
   13.       Christian Fenico is an adult citizen and resident of the City of Feasterville,

Pennsylvania.

   14.       Thomas Young is an adult citizen and resident of the City of Philadelphia,

Pennsylvania.

   15.       Thomas Gack is an adult citizen and resident of the City of Philadelphia,

Pennsylvania.

   16.       Edward McCammitt is an adult citizen and resident of the City of Philadelphia,

Pennsylvania.

   17.       Tanya Grandizo is an adult citizen and resident of the City of Broomall,

Pennsylvania.

   18.       Anthony Anzideo is an adult citizen and resident of the City of Philadelphia,

Pennsylvania.

   19.       Anthony Acquaviva is an adult citizen and resident of the City of Philadelphia,

Pennsylvania.

   20.       Kristine Amato is an adult citizen and resident of the City of Philadelphia,

Pennsylvania.

   21.       Joseph Przepiorka is an adult citizen and resident of the City of Philadelphia,

Pennsylvania.

                                            Defendant
   22.       The City of Philadelphia, Pennsylvania (“City”) is a local body politic and

municipality and exists under and by virtue of the laws of the State of Pennsylvania.




                                             -5-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 6 of 43




                                              IV.
                                             Facts

                                   Plaintiff Christian Fenico

   23.       Christian Fenico was employed by the City as a commissioned police officer in

2003.

   24.       Officer Fenico was initially assigned to the 3rd District of the South Division from

2003 - 2008. From 2008 – 2015, he was assigned to the 1st District of the South Division.

   25.       From 2015 until his termination in 2019, Plaintiff Fenico was a member of the

S.W.A.T. Unit.

   26.       Officer Fenico is certified in Crisis Intervention, VIN trained, and Level B certified

for hazmat/chemical entry. His skills and training include active shooter, suicide prevention,

S.W.A.T. entry, raid and hostage rescue and many other S.W.A.T. skills.

   27.       In addition, Officer Fenico is highly trained and certified in a multitude of firearms

and non-lethal weapons.

   28.       Officer Fenico is a highly decorated officer; during his seventeen-year career he

received twenty-three awards and honors.

   29.       In 2007, he received the ASIS International award for meritorious service to the

Greater Philadelphia Area. He received one commendatory citation in 2003 and three in 2006

for his service. In 2003, he received the Expert Marksman Award. He was recognized by the

Fraternal Order of Police for Outstanding Performance of Duties in 2006, 2007 and 2014. In

2015, he received the Medal of Lifesaving for saving a 6 year old little girl from a potentially

fatal choking. He received the Medal of Merit for his work in 2006, 2011, 2012, 2013 and 2016.

He was bestowed the Medal of Valor in 2006. He was Officer of the Month in April of 2005 and

November of 2012. He received the Special Event Medal in 2015 for Pope Francis’ visit to



                                              -6-
          Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 7 of 43




Philadelphia, and in 2016 for the Democratic National Convention in Philadelphia. He also

received the S.W.A.T. Pistol and Rifle Match Squad Champion in 2016, 2017 and 2018.

   30.        During Officer Fenico’s off duty time he utilized a Facebook account under the

name of “Chris Joseph”. Nowhere on his personal Facebook webpage or in his biographical

hyperlink did he identify himself as an employee of the City of Philadelphia or as a police officer.

   31.         On February 7, 2019, Officer Fenico received a post- marked letter from a group

named “Injustice Watch”. The letter stated that they, along with the New York Times, were

investigating the use of Facebook by police officers, and Officer Fenico’s name had come up

during their investigation along with other officers. (A true and correct copy of this letter appears

below).




                                               -7-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 8 of 43




   32.       Upon receipt of this letter, Officer Fenico immediately contacted the Fraternal

Order of Police and was advised not to respond this letter from Injustice Watch.

   33.       Approximately one week later, Captain Sekou Kinebrew, the Commanding Officer

of Media Relations called Officer Fenico. During that discussion Capt. Kinebrew advised that

“Injustice Watch” was, in his words, a “cop hating, leftwing” group that “badmouthed cops”.

Capt. Kinebrew ordered Officer Fenico not speak with them.

   34.       Following his conversation with Capt. Kinebrew, Officer Fenico received a notice

instructing him to appear for an interview with Internal Affairs Bureau (“IAB”) regarding

“Injustice Watch”.

   35.       Officer Fenico and FOP attorney Tim Strange attended the IAB interview with

Sergeant Joann Garvey. Sgt. Garvey reiterated that Injustice Watch appeared to be on a “witch

hunt” and “fishing expedition” as an “anti-cop” group. They discussed in general what Officer

Fenico posted on Facebook over the years; however, none of Plaintiff’s Facebook postings or

comments were viewed during this discussion.

   36.       During the meeting, Sgt. Garvey produced a printed, text version of several

comments from Facebook posts.        She had Officer Fenico read them aloud, but he could not

recall any of these comments, or the context surrounding the posts.

   37.        On June 1, 2019, Buzzfeed released a story entitled “Cops Across the U.S. Have

Been Exposed Posting Racist and Violent Things on Facebook. Here’s the Proof”. The one-sided

story specifically mentioned Officer Fenico and several other officers, by name, and boasted that

these officers had been “exposed”.

   38.       The Buzzfeed article portrayed Officer Fenico’s posts completely out of context.

   39.       Upon information and belief, on June 6, 2019, the Commanders within the City of

Philadelphia Police Department held a meeting regarding the Buzzfeed article. During that


                                              -8-
           Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 9 of 43




meeting First Deputy Commissioner Myron Patterson, stated that Injustice Watch was going

after what he termed “right wing posts”. When another commander asked about left wing posts,

Patterson replied: “I’m not worried about left wing posts, just the right wing. And God help you

if I see any pro-life posts.”

    40.        After the Commanders meeting, Officer Fenico received a phone call from Captain

John Przepiorka instructing him to surrender his firearm, and placing him on restrictive duty,

pending an investigation by the IAB.

    41.        A total of 72 officers within the Department were forced to surrender their service

weapons and placed under investigation based on the misinformation published in the Buzzfeed

article.

    42.        In approximately June of 2019, while on restricted duty, Officer Fenico was

instructed to attend an Employee Assistance Program (E.A.P.).

    43.        Following the E.A.P., Officer Fenico was instructed to attend mandatory training

at the Police Academy. This training covered social media directives, including, inter alia, First

Amendment rights of police officers, domestic violence, police investigations, and various other

topics.

    44.        Officer Fenico also received a second notice to report to IAB Sgt. Garvey.

    45.        During this second meeting, Sgt. Garvey showed Officer Fenico his actual eight

posts from 2012-2015, that were deemed troublesome. This was the first time Officer Fenico

was shown the allegedly offensive postings. (True and correct copies of these posts are

assembled in the Plaintiffs’ Appendix to Complaint at pp 3 to 7 and are incorporated herein by

reference.)

    46.        On July 17, 2019 Officer Fenico was called into his Captain’s office and summarily

terminated.


                                               -9-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 10 of 43




   47.       On July 18, 2019, the Police Commissioner signed a Commissioner’s Directive

Action, accusing Officer Fenico of the following charges/recommendations:




   48.       Prior to being fired, Officer Fenico had been reassured by his supervisors, “your

posts weren’t bad”, “you only have a few posts”, “you didn’t say anything racist”; and assured

him that he did not have anything to worry about.

   49.       Officer Fenico had a near spotless record as an officer for seventeen years and had

only received one counseling memo, which is not considered within the Department to be a form

of punishment or discipline.

   50.       On July 19, 2019, Officer Fenico returned to IAB, turned in his badge, identification

and signed his termination papers.

   51.       On the “Statement of Charges Filed and Action Taken” signed by Officer Fenico

on July 19, 2019, the two bases for the City’s disciplinary action were violation of:


    Article I- Conduct Unbecoming – Section 1-§021-10: Any incident, conduct, or
    course of conduct which indicates that an employee has little or no regard for
    his/her responsibility as a member of the Police Department.
    Article V- Neglect of Duty – Section 5-§011-10: Failure to comply with any
    Police Commissioner’s orders, directives, memorandums, or regulations; or any
    oral or written orders of superiors.

   52.       For the charge of Conduct Unbecoming the Specification given by the City was:




                                             -10-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 11 of 43




   53.         For the charge of Neglect of Duty the Specification given by the City was:




   54.         The Philadelphia Police Department’s Directive 6.10, Social Media and

Networking, effective on May, 26, 2011, states as follows:


         4. Policy
         G. Employees who are off-duty, and using privately-owned property to engage
         in the personal use of social media, do not represent the City of Philadelphia, the


                                                -11-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 12 of 43




         Philadelphia Police Department, or any official position maintained by either
         entity. Under such conditions, employees represent only themselves and their
         personal interests.



   55.        The “Non-Criminal GNIOTEK Warnings” and the “Notice of Suspension Internal

Affairs Division Suspension Form” signed on July 19, 2019 by Officer Fenico stated: “the Police

Commissioner has ordered that you be suspended for 30 days with intent to dismiss.”

   56.        On August 15, 2019, Officer Fenico received his Notice of Dismissal, stating as

grounds for this disciplinary action, Conduct Unbecoming, Sections 1-021-10.




   57.        As a result of the false accusations and labels given to Officer Fenico by the City

claiming that he used “racial slurs” and “profanity”, he has been unable to obtain unemployment

benefits and is effectively barred from pursuing further employment in law enforcement.

   58.        A simple Google search of Officer Fenico’s name now lists him under a heading of

“racist cop” headlines.

   59.        As a further consequence of his termination, Officer Fenico has been unable to

obtain health insurance for much needed healthcare to treat multiple injuries he suffered while a

police officer, including: a broken right hand with plates and screws; four bulging disks in his

lower back; a left shoulder with labral tears; and an umbilical hernia.

   60.        As a consequence of the City’s adverse actions against him, Officer Fenico has

suffered and continues to suffer emotional injuries, including but not limited to, feelings of

hopelessness, embarrassment and humiliation as well as anxiety and depression for which he has


                                              -12-
          Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 13 of 43




received, and continues to receive, medical and psychiatric treatment. In addition, he has

incurred economic and pecuniary loss, forfeiture of benefits and lost earnings for which he is

entitled to compensatory damages.

    61.       Each of the comments posted by Officer Fenico which formed the basis for his

termination were statements made in his personal capacity as a private citizen, and addressed

matters of political, social or other concern to the community.

    62.       The content, form and context of each of the comments posted by Officer Fenico

which formed the basis of the City’s adverse employment actions, involved matters of public

concern.

    63.       The Defendant’s negative employment action against Officer Fenico was motivated

in substantial part by the Plaintiff’s speech activity.

    64.       The Plaintiff’s private speech in the form of comments on social media did not

cause any disruption within the Department; nor did it negatively impact the ability of the City

to maintain discipline and relationships in the workplace.

                                       Plaintiff Thomas Young

    65.       Corporal Thomas Young entered the Police Academy on November 20,1989. He

graduated on April 16, 1990, and was assigned to the 6th District.

    66.       On May 14, 2011, Mr. Young was promoted to Corporal and assigned to the 22nd

District.

    67.       On March 10, 2013, he was transferred to the 6th District, and then on March 15,

2015, was transferred to the Philadelphia Criminal Information Center (PCIC).

    68.       Corporal Young has received two bravery Commendations for arresting suspects

armed with firearms without firing his weapon. One of these awards, was for an incident that

happened on September 3, 2003, where the offender shot at Corporal Young with a 12 gauge


                                               -13-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 14 of 43




shotgun. Corporal Young was able to effect the arrest and recover the suspect’s weapon, without

firing his service weapon. Corporal Young also received a Heroism Commendation for saving

several people in a fire at an apartment building. He received a Letter of Commendation for

outstanding police work. Corporal Young also received two Fraternal Order Of Police (FOP),

awards for outstanding work. And over the course of his career Corporal Young has also received

28 Perfect Attendance Awards.

   69.       Corporal Young received one reprimand in 2005, which is the mildest form of

discipline in the Philadelphia Police Department.

   70.       On June 5, 2019, Corporal Young was placed on restricted duty, and was told to

surrender his service weapon to his commanding officer. He was summarily relieved of all police

powers. The reason given for his restrictions was that he was the subject of an ongoing Internal

Affairs Investigation regarding his Facebook posts.

   71.       The Department released Corporal Young’s name to the press. His name appeared

in the newspaper and various other media outlets. He was vilified as a “racist cop” and an

example of “what is unacceptable in law enforcement”.

   72.       Corporal Young’s friends and acquaintances, even strangers have reacted with

shock in response to the false, negative publicity branding him as a bigot and a racist.

   73.       On June 17, 2019, Corporal Young was interviewed by Sergeant Saba from Internal

Affairs. He was shown several Facebook posts and asked whether they were his posts and if

anyone else had access to his computer. Corporal Young complied with the interview and

acknowledged that the posts were his and no one had access to his home computer.

   74.       On July 17, 2019, Corporal Young was contacted by Lieutenant Young of Internal

Affairs who instructed him to report at 9:00 a.m. to the Internal Affairs Bureau. There he was

to be served with his disciplinary action consisting of a 30-day suspension with intent to dismiss.


                                              -14-
          Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 15 of 43




    75.       In 2019, Corporal Young had just under 30 years of service with the Police

Department.

    76.       Corporal Young was in the DROP program for 19 months, and so Corporal Young

decided to retire.

    77.       On July 19, 2019, Corporal Young went to Police Personnel and retired from the

Philadelphia Police Department, rather than face involuntary termination and forfeiture of all his

insurance benefits.

    78.       Throughout his career in law enforcement, Corporal Young has taken great pride

in being a police officer, and has always tried to conduct himself in a professional manner. He

served the public well, at times even risking his own life to save others.

    79.       Each of the comments posted by Corporal Young which formed the basis for his

termination were statements made in his personal capacity as a private citizen, and addressed

matters of political, social or other concern to the community.

    80.       The content, form and context of each of the comments posted by Corporal Young

which formed the basis of the City’s adverse employment actions, involved matters of public

concern.

    81.       The Defendant’s negative employment action against Corporal Young was

motivated in substantial part by the Plaintiff’s speech activity.

    82.       The Plaintiff’s private speech in the form of comments on social media did not

cause any disruption within the Department; nor did it negatively impact the ability of the City

to maintain discipline and relationships in the workplace.

                                       Plaintiff Thomas Gack

    83.       Thomas Gack was employed by the City as a commissioned police officer in 1993.




                                              -15-
          Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 16 of 43




    84.       Plaintiff Gack was initially assigned to 14th District in the Germantown section of

the city, and then transferred to the 7th District in 2007.

    85.       He is certified in in Major Incident Response Team capacity and holds several

Federal certifications in Biohazard Response, Riot Training, and Radiological Detection.

    86.       Officer Gack is a highly decorated officer, and over the course of his almost 25-

year career he received many awards and honors for his service.

    87.       During Officer Gack’s off duty time he utilized a Facebook account.

    88.       On June 1, 2019, Buzzfeed released a story entitled “Cops Across the U.S. Have

Been Exposed Posting Racist and Violent Things on Facebook. Here’s the Proof”.

    89.       On June 7, 2019, Officer Gack’s Captain, came to his home to retrieve his service

pistol and to inform him that he was being placed under investigation. Officer Gack’s service

weapon was in his locker at the 7th District, so he signed a document relinquishing the weapon

to Captain Robert Ritchie. Officer Gack was placed on restrictive duty pending the investigation.

    90.       On June 11, 2019, Officer Gack reported to Internal Affairs for an interview.

During the interview, he was shown 37 Facebook posts dating between 2015-2016 that had been

labeled as racist, homophobic, Islamophobic and/or violent by the Plain View Project. Officer

Gack was required to initial all of the pages to confirm that they were his posts or comments.

(True and correct copies of these posts are assembled in the Plaintiffs’ Appendix to Complaint

at pp 8 to 44 and are incorporated herein by reference.)

    91.       During the interview, he was asked to disclose any screen names or social media

accounts, and was told that if he did not surrender this private information, he would be cited

with failure to cooperate in an internal investigation.

    92.       Officer Gack was not allowed to explain the context surrounding his comments or

posts.


                                                -16-
          Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 17 of 43




    93.        On June 25, 2019, Officer Gack left for a planned 3-week summer vacation with

his family. The following day his vacation was interrupted when he received a telephone call

instructing him to report to Administrative Lieutenant Blackmon as soon as possible.

    94.        Lieutenant Blackmon ordered Officer Gack to cancel his vacation, immediately

return home and attend a class on social media training and accountability on June 28, 2019.

    95.        On July 17, 2019, while Officer Gack was on duty, Captain Robert Ritchie, came

to his home. When Mr. Gack’s wife came to the door, Captain Ritchie proceeded to tell her that

he had just come from a meeting with the Commissioner and it was not good news. Officer

Gack was able to hear and observe this communication remotely through a cell-phone

application called “Ring App”. When he asked “Why are you at my house while I’m at work?”,

Captain Ritchie realized that he was being observed and heard through the Ring camera, he

stopped talking and then requested that Officer Gack call him for a private conversation, not on

City issued cellphones.

    96.        When Captain Ritchie arrived at the police station, he refused to allow Officer Gack

to have a private conversation with the FOP and instead he began to speak over Officer Gack,

“Friday 9:00 a.m. Internal Affairs Office. I’ll see you then, when you go in to surrender yourself

for firing.”

    97.        On July 19, 2019, Officer Gack reported to Internal Affairs, where he was met by

his FOP representatives and his Captain. He signed multiple copies of his paperwork and was

read the conditions of his termination. He was given a set of documents to sign and informed

that he was being placed on a 30 day suspension with intent to fire, commencing on August 15,

2019.




                                               -17-
          Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 18 of 43




    98.       Over the thirty-day suspension period Officer Gack was served with an additional

two sets of dismissal documents: the first on August 5, 2019; and the second time on August 16,

2019.

    99.       The basis cited for his termination was Conduct Unbecoming, Section 1-§021-10

and Neglect of Duty, Section 5-§011-10.

    100.      Each of the comments posted by Officer Gack which formed the basis for his

termination were statements made in his personal capacity as a private citizen, and addressed

matters of political, social or other concern to the community.

    101.      The content, form and context of each of the comments posted by Officer Gack

which formed the basis of the City’s adverse employment actions, involved matters of public

concern.

    102.      The Defendant’s negative employment action against Officer Gack was motivated

in substantial part by the Plaintiff’s speech activity.

    103.      The Plaintiff’s private speech in the form of comments on social media did not

cause any disruption within the Department; nor did it negatively impact the ability of the City

to maintain discipline and relationships in the workplace.

                                    Plaintiff Edward McCammitt

    104.      Edward McCammitt was employed by City as a commissioned police officer in

1986.

    105.      He was initially assigned to the 22nd District from 1986 -1991. And then

the 2nd District from 1991- 2001, he then was assigned to the Traffic Division of the PPD from

2001 to 2019.

    106.      Officer McCammitt is certified in Weapons, MPO, PA Municipal Police officer

training, AIDS Training, Driver Training all phases, HazMat First Responder, Bio-chem


                                               -18-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 19 of 43




HazMat, Suicide Prevention, Riot Tactics, MACE training, Close combat, Narcotic

Enforcement/Intervention, NCIC/PCIC Training, Mental Health Intervention, MDT(computer),

Baton Training, Advance EVOC Training, Home Land Security Training, Open Carry Training

and First Aid, CPR, and 6/28/19 Professionalism/Social Media Training. He also has had training

in crowd control, traffic control, riot control, protest control special security for RNC, DNC and

Papal visit, dignitary security, parade control.

   107.      Officer McCammitt is a highly decorated officer, and over the course of his thirty-

three (33) year career he has received several awards and honors for his service to the

community.

   108.      In 1989 and 1992 he received the Medal of Merit for his service. He received a

Commendatory Citation in 1994 for his service. In 1996 he received the Medal of Heroism for

entering a burning apartment building and evacuating the residents to safety until the fire

department arrived. Officer McCammitt received the Official Citation for his work in 2000

during the Republican National Convention. He was awarded the Special Event Medal in 2015

for Pope Francis’ visit to Philadelphia and in 2016 for the Democratic National Convention in

Philadelphia. He also received an award for Honorable Service in 2016.

   109.      During Officer McCammitt’s off duty time he maintained a personal Facebook

account.

   110.        Following the release of the Buzzfeed article on June 1, 2019, and following the

Mayor and Commissioner’s press conference, Officer McCammitt was ordered to report to the

Internal Affairs Bureau (IAB) for an interview. During the interview he was questioned

regarding his personal Facebook account.




                                               -19-
          Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 20 of 43




    111.        On June 18, 2019, his regularly scheduled day off, Officer McCammitt was called

into his Captain’s office where he was informed that he was being placed on restricted duty. He

was instructed to turn in his service weapon and was stripped of all his police powers.

    112.        On June 26, 2019, he was then ordered by his Captain’s office to attend a mandatory

training on June 28, 2019, for Social Media and Professionalism at 8:00 a.m. at the police training

center.

    113.        Officer McCammitt reminded his Captain that the next day, June 27, 2019, he was

scheduled to have urgently needed surgery to remove a large infected cyst on his back.

    114.        Despite his need to undergo surgery, Officer McCammitt was advised that this

training was mandatory and that if he did not attend he would remain on restricted duty

indefinitely.

    115.        On June 28, 2019, Officer McCammitt did as ordered and attended the training.

    116.        Officer McCammitt’s annually scheduled vacation was June 30, 2019 - July 20,

2019.

    117.        While in Washington D.C. vacationing with his family, Officer McCammitt

received a phone call on the morning of July 17, 2019, from Lt. Lark instructing him to report to

IAB on July 19, 2019. He was ordered to report with all of his equipment, and that he was being

suspended for thirty days, with intent to be terminated, because of his Facebook posts. (True and

correct copies of these posts are assembled in the Plaintiffs’ Appendix to Complaint at pp. 45-

64 and are incorporated herein by reference.)

    118.        Officer McCammitt immediately left Washington D.C., cutting his family vacation

short, and headed home to Philadelphia.

    119.        On July 19, 2019, Officer McCammitt returned to IAB, turned in his badge,

identification and his equipment.


                                               -20-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 21 of 43




   120.      On the “Statement of Charges Filed and Action Taken”, on July 19, 2019 the two

bases for the City’s disciplinary action were violation of:


       Article I- Conduct Unbecoming – Section 1-§021-10: Any incident, conduct,
       or course of conduct which indicates that an employee has little or no regard for
       his/her responsibility as a member of the Police Department.
       Article V- Neglect of Duty – Section 5-§011-10: Failure to comply with any
       Police Commissioner’s orders, directives, memorandums, or regulations; or any
       oral or written orders of superiors.

   121.      For the charge of Conduct Unbecoming the Specification given by the City was:




   122.      For the charge of Neglect of Duty the Specification given by the City was:




                                              -21-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 22 of 43




   123.      The Philadelphia Police Department’s Directive 6.10, Social Media and

Networking, effective on May, 26, 2011, states:


        4. Policy
       G. Employees who are off-duty, and using privately-owned property to engage
       in the personal use of social media, do not represent the City of Philadelphia, the
       Philadelphia Police Department, or any official position maintained by either
       entity. Under such conditions, employees represent only themselves and their
       personal interests.



   124.      As a result of the adverse actions taken against him by the City, and in consultation

with the F.O.P., Officer McCammitt decided that his only option was to resign as a police officer

and take an early retirement.

   125.      On July 23, 2019, Officer McCammitt went to the PAB and requested early

retirement, under duress and in order to prevent a lapse in medical coverage for he and his family.




                                              -22-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 23 of 43




   126.      Despite this request, the City has labeled Officer McCammitt as “resigned” in his

personnel file as opposed to “retired”. By doing this, the City has intentionally and deliberately

impeded his ability to apply or obtain another position in law enforcement.

   127.      Each of the comments posted by Officer McCammitt which formed the basis for

his termination were statements made in his personal capacity as a private citizen, and addressed

matters of political, social or other concern to the community.

   128.      Each of the comments posted by Officer McCammitt which formed the basis of the

City’s adverse employment actions, involved matters of public concern.

   129.      The Defendant’s negative employment action against Officer McCammitt was

motivated in substantial part by the Plaintiff’s speech activity.

   130.      The Plaintiff’s private speech in the form of comments on social media did not

cause any disruption within the Department; nor did it negatively impact the ability of the City

to maintain discipline and relationships in the workplace.

                                     Plaintiff Tanya Grandizo

   131.      Officer Tanya Grandizo was employed with the City as a commissioned police

officer starting in 1995.

   132.      She served in the 18th District from 1995 until 2005.

   133.      In 2005, she transferred to the 15th District, and worked there until she was

promoted to the rank of Corporal in 2009.

   134.      From 2009 until 2019, she was assigned to the 17th District.

   135.      In 2012, while in the 17th District, she was assigned to the Training Bureau in the

Driver Training Unit – Accident Reduction Unit. She is a Certified Advanced Emergency

Vehicle Operations Course Instructor, a Certified Firearms Instructor, as well as a General

Course Instructor.


                                              -23-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 24 of 43




    136.     On October 18, 2019 Corporal Grandizo was transferred to the 14th District.

    137.     Sometime in June of 2019, Corporal Grandizo was notified that she was under

investigation for some questionable posts on Facebook and that she would be placed on restricted

duty until the investigation was cleared.

    138.     Once the investigation was concluded she was given her service weapon back and

put on full duty.

    139.     She was told by one of her supervisors, that there was still a possibility that she

could receive a 30 – day suspension, and/or a transfer.

    140.     Corporal Grandizo plead not guilty to the charges brought against her.

    141.     On June 28, 2019, she was notified by the D.A.O. that she was placed on the Police

Misconduct list.

    142.     On July 18, 2019, she once again, had her service weapon returned and put back on

full duty.

    143.     Then in March of 2020, she received a 30 – day suspension.

    144.     She was denied a hearing by the then Acting Commissioner Christine Coulter and

given a Commissioners Direct Action.

    145.     All of these disciplinary actions were imposed solely in retaliation for her personal

Facebook posts on issues of inherent public concern. (True and correct copies of Corporal

Grandizo’s Facebook posts which formed the basis of the City’s disciplinary actions are

contained in Plaintiffs’ Appendix of Exhibits to the Complaint at pp 65 to 73 and are incorporated

herein by reference.) As a consequence of the City’s adverse actions against her, Corporal

Grandizo has suffered emotional injury, including feelings of hopelessness, embarrassment and

humiliation as well as anxiety and depression.




                                             -24-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 25 of 43




                                    Plaintiff Anthony Anzideo

   146.      Detective Anthony Anzideo was employed by the City as a commissioned police

officer on February 12, 2007.

   147.      He was initially assigned to the 3rd District of the South Division from September

2007- November 2007. From November 2007 - November 2018 he was assigned to the 17th

District of the South Division.

   148.      From November 2018 until the present, Det. Anzideo has been a member of the

South Detective Division.

   149.      Most recently he was also assigned to the 17th District’s 5 Squad Tactical Team,

and the South Division’s Gang Task Force overseen by the District Attorney’s Office.

   150.      He is certified and trained in the following skills: Long Gun/Shotgun certified; First

Aid/CPR trained; NETS (Narcotics) trained; Crime Scene trained; Crisis Intervention Team

trained; Vehicle Identification Number trained; and Detective Promotional trained.

   151.      Det. Anzideo is a highly decorated officer and detective, and during his thirteen

year career he has received 13 awards and honors.

   152.      He has been awarded the following honors: Sharpshooter Marksman Award; Medal

of Merit in January 2010, March 2012 and April 2013; Commendatory Citation in April 2011;

Special Event Medal in 2015 and 2016; Perfect Attendance Award in 2008 and 2016; and Officer

of the Month in April 2008, February 2010, April 2013 and March 2014.

   153.      During Det. Anzideo’s off duty time he maintained a personal Facebook account

which he started in 2004 while in college.

   154.       Following the release of the Buzzfeed article on June 1, 2019, he received a link

to the Plain View Project from a friend on Facebook. On the site he observed multiple posts




                                             -25-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 26 of 43




which included his name, and information regarding his rank, badge number, salary and how

long he had been employed by the Defendant.

   155.      The Buzzfeed article mischaracterized Det. Anzideo’s posts completely out of

context.

   156.      On approximately June 7, 2019, between 7:00 a.m. and 8:00 a.m., Det. Anzideo

received a phone call his superior, Lt. Biello. Lt. Biello informed Det. Anzideo that he was sorry

for having to make the call, expressing his anger and dissatisfaction for calling him, but that he

was required to do it. Lt. Biello said that he was instructed by Internal Affairs to place Det.

Anzideo on restricted duty and take his service firearm.

   157.      On approximately June 12, 2019, Det. Anzideo was called into Sergeant Greer’s

office and was instructed to report for an appointment with the Employee Assistance Program

(E.A.P.) where he would be allowed to speak confidentially about his situation.

   158.      Det. Anzideo had a spotless record as an officer and detective for thirteen years.

   159.      While on restricted duty Det. Anzideo was tasked with working the front desk,

answering the phones, assigning investigations, and other police tasks to his fellow officers.

   160.      On June 13, 2019, he appeared for his Internal Affairs interview as part of the

investigation accompanied by an attorney from F.O.P. There he was interviewed by Lt. Mella

with Internal Affairs, and shown for the first time his allegedly offensive Facebook posts dating

back to 2010-2016. He was asked to initial each page, to acknowledge that he was shown the

posts. Lt. Mella told Det. Anzideo that his “posts are not bad at all”. There were 38 allegedly

offensive Facebook posts made my Det. Anzideo on the Plainview Project. (True and correct

copies of Detective Anzideo’s Facebook posts which formed the basis of the City’s disciplinary

actions are contained in Plaintiffs’ Appendix of Exhibits to the Complaint at pp. 74 to 77 and are

incorporated herein by reference.)


                                             -26-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 27 of 43




   161.       On June 28, 2019, Det. Anzideo attended a required mandatory training for the 72

officers who had been placed on restricted duty or suspended. The two training classes were

titled “Professionalism Training” and “Social Media Guidance”. Both classes were mainly

geared toward Facebook and issues which may arise from posting on social media sites.

   162.       On July 19, 2019, Det. Anzideo was notified that he was being placed back on full

duty and he would be given his weapon back.

   163.       On July 22, 2019, Det. Anzideo received his first set of “75-18s”, disciplinary

reports, as a result of the investigation into his Facebook activity.

   164.       On the “Statement of Charges Filed and Action Taken”, the bases for the City’s

disciplinary action against him were violation of:


       Article V- Neglect of Duty – Section 5-§011-10: Failure to comply with any
       Police Commissioner’s orders, directives, memorandums, or regulations; or any
       oral or written orders of superiors.



   165.       Captain Robert Zaffino informed Det. Anzideo that he was facing up to a five day

suspension. In addition, he would not be able to utilize his vacation pay in lieu of receiving no

pay. Capt. Zaffino also told Det. Anzideo that if it were up to him, he would receive a simple

reprimand; however, the upper echelon of the department would not allow a more lenient

punishment.

   166.       Capt. Zaffino also explained that the department took each of his posts and graded

them on a scale of one to four, with four being the “worst”. The Captain explained that some of

Det. Anzideo’s posts were given “3’s” and “4’s”. And there were a total of four or five posts

with which the department took issue out of the thirty-eight posts reviewed.




                                               -27-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 28 of 43




   167.      At the conclusion of this meeting Det. Anzideo signed a not guilty form and

requested a Police Board of Inquiry (PBI) hearing. He explained to Capt. Zaffino that he felt he

had done nothing wrong, and the Captain agreed with him.

   168.      Several months later on January 31, 2020, Det. Anzideo was called into Captain

Kearney’s office, and was given a second set round of 75-18’s. The documents recommended a

suspension up to five days, without the possibility of utilizing vacation days in lieu of receiving

no pay.

   169.      Contained in the 2020 set of 75-18’s, the documents specified the Facebook posts

the City found offensive. (True and correct copies of these posts are assembled in the Plaintiffs’

Appendix to Complaint at pp 74 to 77 and are incorporated herein by reference.)

   170.      Det. Anzideo signed a statement of “not guilty” and requested a PBI hearing.

   171.      As a result of the Plain View Project and the City’s retaliatory actions, Det. Anzideo

deactivated his Facebook page he had maintained since 2004.

   172.      In total, Det. Anzideo remained on restricted duty for approximately sixty (60)

days. During this time he forfeited numerous hours of investigative overtime, and reimbursable

overtime, and opportunities to work at public events such as the Philadelphia Phillies games.

   173.      Det. Anzideo was also not allowed to carry a firearm while off duty, leaving him

unable to protect himself or his family.

   174.      Each of the comments posted by Det. Anzideo which formed the basis for his

termination were statements made in his personal capacity as a private citizen, and addressed

matters of political, social or other concern to the community.

   175.      Each of the comments posted by Det. Anzideo which formed the basis of the City’s

adverse employment actions, involved matters of public concern.




                                              -28-
        Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 29 of 43




    176.      The Defendant’s negative employment action against Det. Anzideo was motivated

in substantial part by the Plaintiff’s speech activity.

    177.      The Plaintiff’s private speech in the form of comments on social media did not

cause any disruption within the Department; nor did it negatively impact the ability of the City

to maintain discipline and relationships in the workplace.

    178.      As a consequence of the City’s adverse actions against him, Det. Anzideo has

suffered emotional injury, including feelings of hopelessness, embarrassment and humiliation as

well as anxiety and depression for which he has received, and continues to receive, medical and

psychiatric treatment. He also has suffered pecuniary and economic loss for which he is entitled

to compensatory damages.

    179.      The adverse actions taken against Det. Anzideo were in retaliation for his exercise

of free speech as a citizen on issues of inherent public concern.

                                 Plaintiff Anthony Acquaviva

    180.      Anthony Acquaviva was employed by City as a commissioned police officer in

1990.

    181.      He was initially assigned to the 39th District of the Northwest Division from 1991-

1995. In 1995, while in the 39th District of the Northwest Division, he was assigned to the graffiti

squad. The graffiti squad was a specific group that worked to prevent and apprehend individuals

who “tagged” or spray painted graffiti near Gratz High School. In 2003, Officer Acquaviva was

assigned to the 2nd District of the Northeast Division 5 Squad, a special unit utilized by the

Department.

    182.      Throughout his tenure on the police department he has consistently received

positive feedback on Performance Reports. He also received numerous letters of gratitude from




                                               -29-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 30 of 43




the public, including one from President Judge Frank Little, and one from the District Attorney’s

Office of Chester County.

   183.      Officer Acquaviva is a highly decorated officer, during his thirty-year (33) career

he received many awards and honors.

   184.      Specifically, he received Commendatory Citations in 1992, 2000, three times in

2001, and in 2009 for his service. He received Officer of the Month in April of 2007 from the

City Council, 2nd Police District and the 2nd Senatorial District, and again in November 2009

from the House of Representatives and the 2nd Police District. Officer Acquaviva received the

Special Event Medal in 2000 for the Republican National Convention in Philadelphia, in 2015

for Pope Francis’ visit to Philadelphia and in 2016 for the Democratic National Convention.

Officer Acquaviva received a Certificate of Honorable Service in 2015. He received the honor

of Police Officer of the Year in 2003 from the Steuben Lodge Knights of Pythias. He also

received certificates of recognition from the Commonwealth of Pennsylvania and the American

Missionary Fellowship for his outstanding service.

   185.      During Officer Acquaviva’s off duty time he maintained a personal a Facebook

account.

   186.      The June 1, 2019, Buzzfeed article specifically listed (17) Facebook postings made

by Officer Acquaviva, and taken from the Plain View Project database. (True and correct copies

of these posts are assembled in the Plaintiffs’ Appendix to Complaint at pp 78 to 93 and are

incorporated herein by reference.)

   187.      On June 5, 2019, Officer Acquaviva was informed by his supervisor, Lieutenant

Rutizer that the Department had decided to remove him from his normal duties and had to

surrender his service weapon as well. Lt. Rutizer also told him to report the following morning,




                                             -30-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 31 of 43




June 6, 2019, to the DIVIC (Delaware Valley Intelligence Center). Officer Acquaviva was never

specifically told why these actions were being taken against him.

   188.         He was assigned to work at DVIC, as a security guard. DVIC is the agency of the

police department that monitors the City’s camera system and looks for criminal activity.

   189.         On June 6, 2019, Officer Acquaviva learned that the reason for his assignment to

DVIC, was because of his Facebook posts listed by the Plain View Project and discussed by

Buzzfeed.

   190.         On June 27, 2019, Officer Acquaviva’s commanding officer, Captain Matthew

Deacon told him that he had to sign what is known as a “Giglio Letter” from the District

Attorney, which effectively barred Officer Acquaviva from ever testifying in court in the City of

Philadelphia.

   191.         The following day on June 27, 2019, Officer Acquaviva was ordered to report to

the Police Academy to attend a Professionalism Training Course, given by Officer Sequitta

Adams. He was told that this class was a requirement in order to return to work and have his

service weapon returned.

   192.         On or about July 17, 2019, Officer Acquaviva received a phone call from Capt.

Deacon informing him that he was being terminated and to report to the Internal Affairs Unit,

(I.A.U.) on July 19, 2019, at 9:00 a.m.

   193.         Officer Acquaviva was compelled to retire in order to preserve medical insurance

for his family, and more specifically for his 31 year old daughter, Christina, who suffered a brain

hemorrhage at the age of two weeks old, never recovered and is bed ridden.

   194.         On July 19, 2019, instead of reporting to I.A.U. Officer Acquaviva reported to the

Police Administration Building (P.A.B.) to retire, or more accurately, accept his constructive

discharge from the department.


                                               -31-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 32 of 43




   195.      Officer Acquaviva never received any termination papers or charging papers.

   196.      Following his constructive discharge, Officer Acquaviva obtained employment

with Thomas Jefferson University Hospital as a security officer, taking a drastic cut in pay, and

making approximately one-third to one-half of what he had been earning as a 30-year veteran of

the police department. He was scheduled to commence his new employment on December 16,

2019; however, on December 18, 2019, after losing approximately eighty (80) pounds from the

stress, he was admitted into the hospital for two weeks. During his hospitalization, he underwent

five operations to deal with the diagnosis of Fournier’s Gangrene, which is a rapidly progressing,

tissue-destroying infection; and is a medical emergency that can be fatal without immediate

treatment.

   197.      As a consequence of the City’s adverse actions against him, Officer Acquaviva has

suffered, and continues to suffer emotional injuries, including feelings of hopelessness,

embarrassment and humiliation as well as anxiety and depression for which he has received, and

continues to receive, medical and psychiatric treatment. He also has suffered pecuniary and

economic loss for which he is entitled to compensatory damages.

                                  Plaintiff Kristine Amato

   198.       Officer Kristine Amato began employment with the City as a commissioned police

officer in 1990.

   199.      She was initially assigned to the City Center District from 1990 - 1993. From 1993-

2007, she was assigned to the 9th District. In 2001-2011, where she worked in the Evidence

Custodial Unit.

   200.      In 2014, she was assigned back to the 9th District.

   201.      Officer Amato is a highly decorated officer, during her thirty-year (30) career she

has received multiple merit Awards.


                                             -32-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 33 of 43




    202.      During Officer Amato’s off duty time she maintained a personal Facebook account

under the name of “Yo Stuff”. Nowhere on her personal Facebook webpage or her biographical

hyperlink did Officer Amato identify herself as an employee of the City of Philadelphia or as a

police officer.

    203.          On or about June 5, 2019, following the Buzzfeed article published on June 1,

2019, Officer Amato received a voicemail at approximately 7:00 p.m. ordering her to

immediately return to work and meet with her superior, Captain Vales, where she would be

surrendering her service weapon, and be assigned to desk duty pending further notice.

    204.      When Officer Amato turned in her service weapon on June 5th, she had to sign a

statement acknowledging that she was not allowed to carry any weapon while off duty.

    205.      Officer Amato was assigned to desk duty for approximately 53 days, resulting in a

loss of overtime wages and other opportunities to earn compensation.

    206.      In mid-June of 2019, she was ordered to report to Internal Affairs to discuss her

Facebook posts. During this interview, she was shown approximately twelve to fourteen posts

that were found to be offensive by the Plainview Project. She was instructed to initial each post

acknowledging that they were hers. (True and correct copies of these posts are assembled in the

Plaintiffs’ Appendix to Complaint at pp 94 to 106 and are incorporated herein by reference.)

    207.      On June 28, 2019, Officer Amato attended mandatory training regarding the

department’s Social Media Policy.

    208.      By the end of the summer in 2019, she was given her service weapon back and

placed on active duty. At that point she assumed that the investigation had been concluded.

    209.      In early Fall of 2019, she was given a “75-18”, or notice for Disciplinary Action.

This time, the punishment for allegedly violating the Social Media Policy, was a thirty 30-day

suspension to dismissal with the option to either plead guilty or request a PBI hearing.


                                              -33-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 34 of 43




    210.      Officer Amato pleaded not guilty and requested a PBI hearing.

    211.      While waiting for her PBI hearing, she was informed that she was going to be

disciplined anyway, and given a thirty day suspension without pay. This summary action was

taken by Commissioners Direct Action, and she was denied any right or opportunity for a

hearing.

    212.      Officer Amato served her thirty day suspension from February 19, 2020 through

March 18, 2020.

    213.      Prior to serving her thirty day suspension, Officer Amato was also informed that

the she would not be allowed to her usual Monday through Friday assignment that she had held

for two and half years.

    214.      Each of the comments posted by Officer Amato which formed the basis for her

termination were statements made in his personal capacity as a private citizen, and addressed

matters of political, social or other concern to the community.

    215.      The content, form and context of each of the comments posted by Officer Amato

which formed the basis of the City’s adverse employment actions, involved matters of public

concern.

    216.      The Defendant’s negative employment action against Officer Amato was motivated

in substantial part by the Plaintiff’s speech activity.

    217.      The Plaintiff’s private speech in the form of comments on social media did not

cause any disruption within the Department; nor did it negatively impact the ability of the City

to maintain discipline and relationships in the workplace.

    218.      As a consequence of the City’s adverse actions against him, Officer Amato has felt

feelings of hopelessness, embarrassment and humiliation as well as anxiety and depression for




                                               -34-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 35 of 43




which he has received, and continues to receive, medical and psychiatric treatment. She also has

suffered pecuniary and economic loss for which she is entitled compensatory damages.

   219.      The adverse actions taken against Officer Amato were in retaliation for her exercise

of free speech as a citizen on issues of inherent public concern.

                                    Plaintiff Joseph Przepiorka

   220.       Joseph Przepiorka was employed by City as a commissioned police officer in 1989.

   221.      Sgt. Przepiorka was initially assigned after the Police Academy to the 9th District

of the Central Division in 1989. He then worked a patrol wagon for seven (7) years from 1990

to 1997. In 1998 he was assigned to the homeless unit, working with issues surrounding the city’s

homeless. In March of 2002, he was promoted to Sergeant and assigned to the 2nd District in the

Northeast Division. Until his forced retirement, Sgt. Przepiorka supervised hundreds of officers

for seventeen years.

   222.      Sgt. Przepiorka is a highly decorated officer, during his thirty (30) year career he

received numerous awards and honors.

   223.      In 2002, Officer Przepiorka was promoted to Sergeant. He received Commendatory

Citations in 2006 and twice in 2007 for his service. Sgt. Przepiorka received the Medal of Merit

for his work in 1991. The Special Event Medal in 2015 for Pope Francis’ visit to Philadelphia

and in 2000 for the Republican National Convention in Philadelphia. He received a Certificate

of Appreciation in 1996. He was given a Commendatory Letter in 1998, and an Official

Commendation in 2003.

   224.      Sgt. Przepiorka has received training from: FEMA at the National Fire Academy in

September 2011; New Mexico Tech for Prevention and Response to Suicide Bombing Incidents

in February 2009; LoJack for Stolen Vehicle Police Recovery System; the Authority completing

training for Identifying stolen, re-plated and cloned vehicles in March 2008; and FTAC for


                                              -35-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 36 of 43




Enhancing Officer and Community Safety: A Law Enforcement and Behavioral Health

Partnership.

   225.        During Sgt. Przepiorka’s off duty time he maintained a personal a Facebook

account.

   226.        On June 4, 2019, Sgt. Przepiorka reported for duty at the Marine Unit for his 2:00

p.m. – 10:00 p.m. shift. At the beginning of his shift, he was advised that his Lieutenant wished

to speak to him, and that he was being reassigned to the auto impound unit and his service

weapon had to be surrendered. The Lieutenant only informed him that it had something to do

with his Facebook posts, and that it came from the Commissioner’s office.

   227.        He was then instructed to go to the Employee Assistance Program and to speak

confidentially with a counselor.

   228.        Typically, when the department takes an officer’s firearm and transfers them, it is

for a serious infraction or criminal action. Sgt. Przepiorka could not believe this was happening

over his Facebook posts.

   229.        On June 5, 2019, he reported to the auto impound lot.

   230.        Sgt. Przepiorka had planned an important family trip to Poland, from July 3, 2019

to July 22, 2019. The trip had been planned months in advance, and well before the City’s

reaction to the Plain View article.

   231.        In the middle of his trip, Sgt. Przepiorka received a phone call from his brother,

Captain John Przepiorka informing him that he was going to be fired due to his Facebook

postings.

   232.        Sgt. Przepiorka had a spotless record as an officer for more than thirty years. Every

year his Performance Reports rated him as a valued asset to the police department.




                                               -36-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 37 of 43




   233.        At the time, Sgt. Przepiorka was unaware of any investigation into his Facebook

posts.

   234.        Sgt. Przepiorka was never offered an opportunity to appeal the decision.

   235.        There were 94 controversial Facebook postings made by Sgt. Przepiorka. (True and

correct copies of these posts are assembled in the Plaintiffs’ Appendix to Complaint at pp 107 to

207 and are incorporated herein by reference.)

   236.        Immediately upon arriving home, Sgt. Przepiorka was instructed to report to

Internal Affairs the following day and sign his thirty-day suspension with intent to dismiss.

   237.        On July 25, 2019, Sgt. Przepiorka met with John McGrody from the F.O.P. and a

lawyer to sign his termination paperwork. After discussing his options, Sgt. Przepiorka decided

he had no choice but to retire in order to keep his benefits.

   238.        On the “Statement of Charges Filed and Action Taken”, signed by Sgt. Przepiorka

on July 25, 2019 the two bases for the City’s disciplinary action were violation of:


         Article I- Conduct Unbecoming – Section 1-§021-10: Any incident, conduct,
         or course of conduct which indicates that an employee has little or no regard for
         his/her responsibility as a member of the Police Department.
         Article V- Neglect of Duty – Section 5-§011-10: Failure to comply with any
         Police Commissioner’s orders, directives, memorandums, or regulations; or any
         oral or written orders of superiors.



   239.        For the charge of Conduct Unbecoming the Specification given by the City was:




                                               -37-
        Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 38 of 43




    240.       For the charge of Neglect of Duty the Specification given by the City was:




    241.       On August 6, 2019, Sgt. Przepiorka reported to the Police Administration building

and retired.

    242.       Sgt. Przepiorka had planned on working an additional ten to fourteen years before

retiring.




                                              -38-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 39 of 43




   243.      In addition, at the time he retired, Sgt. Przepiorka was owed approximately

$30,000.00 from his deferred compensation for his vacation and sick pay balance. The City took

nine months to pay his deferred compensation. When Sgt. Przepiorka finally received his check,

he only received $3,758.07.

   244.      Each of the comments posted by Sgt. Przepiorka which formed the basis for his

termination were statements made in his personal capacity as a private citizen, and addressed

matters of political, social or other concern to the community.

   245.      The content, form and context of each of the comments posted by Sgt. Przepiorka

which formed the basis of the City’s adverse employment actions, involved matters of public

concern.

   246.      The Defendant’s negative employment action against Sgt. Przepiorka was

motivated in substantial part by the Plaintiff’s speech activity.

   247.      The Plaintiff’s private speech in the form of comments on social media did not

cause any disruption within the Department; nor did it negatively impact the ability of the City

to maintain discipline and relationships in the workplace.

   248.      As a consequence of the City’s adverse actions against him, Sgt. Przepiorka has

suffered, and continues to suffer emotional injuries, including feelings of hopelessness,

embarrassment and humiliation as well as anxiety and depression for which he has received, and

continues to receive, medical and psychiatric treatment. He also has suffered pecuniary and

economic loss for which he is entitled to compensatory damages.

   249.      The adverse actions taken against Sgt. Przepiorka were in retaliation for his exercise

of free speech as a citizen on issues of inherent public concern.



                                               VI.


                                              -39-
       Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 40 of 43




                                       Causes of Action


                                           COUNT I

                                    42 U.S.C. § 1983
               Violation of First Amendment of United States Constitution

   250.      Plaintiffs incorporate by reference herein as fully as though set forth verbatim the

allegations set forth in the preceding numbered paragraphs and does further allege as follows.

   251.      The Defendant’s decision to take the adversary actions described herein against the

Plaintiffs was retaliatory in nature and based, in whole or in part, on their personal exercise of

their protected free speech activity on matters of inherent public concern.

   252.       The Defendant’s actions, as set forth herein, served to deprive the Plaintiffs of, and

to infringe upon, their protected rights of freedom of expression as guaranteed by the First

Amendment of the United States Constitution.

   253.      As a proximate result of the Defendant’s actions, each of the Plaintiffs have

suffered, and continue to suffer, economic and pecuniary damages in the form of loss of earnings

and the destruction of their professional and personal reputation and career in law enforcement.

In addition, the Plaintiffs have suffered mental anguish, humiliation, embarrassment and

emotional injury for which each of them is entitled to an award of compensatory damages.



                                             COUNT II

                           Violation of Pennsylvania Constitution
                                     Article I, Section 7

   254.      Plaintiffs incorporate by reference herein as fully as though set forth verbatim the

allegations set forth in the preceding numbered paragraphs and does further allege as follows.

   255.      Article I § 7 of the Constitution of the State of Pennsylvania provides as follows:



                                              -40-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 41 of 43




    Freedom of press and speech


         The printing press shall be free to every person who may undertake to examine
         the proceedings of the Legislature or any branch of government, and no law shall
         ever be made to restrain the right thereof. The free communication of thoughts
         and opinions is one of the invaluable rights of man, and every citizen may
         freely speak, write and print on any subject, being responsible for the abuse of
         that liberty. No conviction shall be had in any prosecution for the publication of
         papers relating to the official conduct of officers or men in public capacity, or to
         any other matter proper for public investigation or information, where the fact
         that such publication was not maliciously or negligently made shall be
         established to the satisfaction of the jury; and in all indictments for libels the
         jury shall have the right to determine the law and the facts, under the direction
         of the court, as in other cases.
Emphasis added.

     256.      The Defendant’s decision to take the adversary actions described herein against the

 Plaintiffs was retaliatory in nature and based, in whole or in part, on their personal exercise of

 their protected free speech activity on a matter of inherent public concern.

     257.      The Defendant’s actions, as set forth herein, served to deprive the Plaintiffs of, and

 to infringe upon, their protected rights of freedom of expression as guaranteed by the

 Constitution of the State of Pennsylvania.

     258.      As a proximate result of the Defendant’s actions, the Plaintiffs have suffered, and

 continue to suffer economic and pecuniary damages in the form of loss of earnings. In addition,

 the Plaintiffs have suffered mental anguish, humiliation, embarrassment and emotional injury

 for which they are entitled to an award of compensatory damages.


                                        Request for Relief

                                      Declaratory Judgment

   1.    An actual controversy exists between the parties as to whether the Defendant’s policies,

practices and customs with regard to the restrictions placed its employee’s free speech activity as




                                                -41-
         Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 42 of 43




expressed on the employee’s personal social media are enforced in an arbitrary manner and

therefore violate the Plaintiffs’ constitutional rights. Plaintiffs respectfully request a declaratory

judgment that the actions of the City of Philadelphia, Pennsylvania violated the federal and state

constitutional rights of the Plaintiffs.

                                           Nominal Damages

    2.   Plaintiffs seek an order awarding nominal damages for the Defendant’s violation of their

federal and state constitutional rights.

                                       Compensatory Damages

    3.   Plaintiffs each individually seek an order awarding compensatory damages to them for

the Defendant’s violation of their federal and state constitutional rights in the amount of

$2,000,000.

                                      Attorney’s Fees and Costs

    4.   Plaintiffs seek an order awarding the costs of this cause, including attorney’s fees, costs

and expenses under 42 U.S.C. § 1988.

                                             Jury Demand

    5.   Plaintiffs demand a jury of six to hear and try this case.

                                             Other Relief

    6.   Plaintiffs additionally request such other relief as the Court deems just and proper.


                                               Respectfully submitted,



                                                      CRAIN LAW GROUP, PLLC
                                               /s Larry L. Crain
                                               Larry L. Crain
                                               5214 Maryland Way, Suite 402
                                               Brentwood, TN 37027
                                               Tel. 615-376-2600


                                                 -42-
Case 2:20-cv-03336-PBT Document 1 Filed 07/08/20 Page 43 of 43




                            Fax. 615-345-6009
                            Larry@crainlaw.legal

                            /s Emily A. Castro________________
                            Emily A. Castro
                            5214 Maryland Way, Suite 402
                            Brentwood, TN 37027
                            Tel. 615-376-2600
                            Fax. 615-345-6009
                            Emily@crainlaw.legal




                            /s/ Jonathan J. Sobel________________
                            Jonathan J. Sobel
                            Law Offices of Jonathan J. Sobel
                            1500 Walnut Street, Suite 2000
                            Philadelphia, PA 19102
                            Tel. (215) 735-7535
                            Fax: (215) 269-2540
                            Email: mate89@aol.com


                            Counsel for the Plaintiffs




                             -43-
